Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, Xueheng, et al. (“Empirical mode decomposition based ensemble deep learning for load demand time series forecasting,” Applied Soft Computing 54 (2017): 246-255; hereinafter “Qiu”) in view of Birke et al. (U.S. 2017/0344400, hereinafter “Birke”).
Regarding Claim 1, Qiu teaches system (pp. 247-248, section 2.1) 4to:
5perform empirical mode decomposition of utilization data for a 6resource to generate a plurality of component functions (p. 249, section 2.5—empirical mode decomposition is performed on time series data to generate several intrinsic mode functions {IMFs, i.e. component functions}. The time series data of Qiu is generally demand for an electricity generation resource, as described on p. 246, section 1);
7generate a plurality of neural networks via the plurality of component 8functions, wherein each component function is used to train a different one of the plurality of neural networks (p. 249-250, section 3 and fig. 3—a deep belief network {DBN} comprising an artificial neural network is generated for each of the component functions and each DBN is trained using its respective IMF {component function}); 
9generate, via the plurality of neural networks, a composite utilization 10forecast for the  resource (p. 249-250, section 3 and fig. 3—each DBN produces an output and the outputs are combined to generate a composite utilization forecast).
Qiu does not specifically teach that the resource is a computing resource; and
a computing device, comprising: 2at least one hardware processor;
3a machine-readable storage medium storing instructions executable by the processor to: allocate the computing resource based on the composite utilization forecast.
However, Birke teaches a computing device (fig. 1; ¶ [0079]), comprising: 
2at least one hardware processor (fig. 1, processing units 16; ¶ [0079]);
3a machine-readable storage medium storing instructions executable by the processor (¶ [0082]) 4to:
generate, via the plurality of neural networks, a composite utilization 10forecast for the computing resource (fig. 7; ¶ [0100] – [0101]—one or more neural networks are generated and trained, and an ensemble method combines predictions from the neural networks to generate a composite forecast for the computational resources of VMs {virtual machines}); and
allocate the computing resource based on the composite utilization forecast (¶ [0095]—the utilization forecast is used by the actuator and allocator API to allocate computing resources of the VMs).
All of the claimed elements were known in Qiu and Birke and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the computing resource and allocation of Birke with the empirical mode decomposition and neural networks of Qiu to yield the predictable result of a computing device, comprising: at least one hardware processor; a machine-readable storage medium storing instructions executable by the processor to: perform empirical mode decomposition of utilization data for a computing resource to generate a plurality of component functions; generate a plurality of neural networks via the plurality of component functions; generate, via the plurality of neural networks, a composite utilization forecast for the computing resource; and allocate the computing resource based on the composite utilization forecast. One would be motivated to make this combination for the purpose of providing a better user experience and reducing costs by allocating an appropriate amount of resources to meet the predicted demand. 
	1Regarding Claim 8, Qiu teaches an article (pp. 247-248, section 2.1) to:
3decompose utilization data that indicates past use of a resource to generate 4a plurality of component functions (p249, section 2.5—empirical mode decomposition is performed on time series data to generate several intrinsic mode functions {i.e. component functions}. The time series data of Qiu is generally demand for an electricity generation resource, as described on p. 246, section 1);
5train a plurality of neural networks using the plurality of component functions, wherein each component function is used to train a different one of the plurality of neural networks (p. 249-250, section 3 and fig. 3—a deep belief network {DBN} comprising an artificial neural network is generated for each of the component functions and each DBN is trained using its respective IMF {component function};
7combine outputs of the plurality of neural networks to generate a utilization forecast 8for the resource (p. 249-250, section 3 and fig. 3—each DBN produces an output and the outputs are combined to generate a composite utilization forecast).
Qiu does not specifically teach that the resource is a computing resource; and
the article comprising a machine-readable storage medium storing instructions 2that upon execution cause a processor to:
allocate the computing resource based on the generated utilization forecast.
However, Birke teaches an article comprising a machine-readable storage medium storing instructions (¶ [0082]) 2that upon execution cause a processor to:
combine outputs of a plurality of neural networks to generate a utilization forecast 8for a computing resource (fig. 7; ¶ [0100] – [0101]—one or more neural networks are generated and trained, and an ensemble method combines predictions from the neural networks to generate a composite forecast for the computational resources of VMs {virtual machines}); and
allocate the computing resource based on the generated utilization forecast (¶ [0095]—the utilization forecast is used by the actuator and allocator API to allocate computing resources of the VMs).
All of the claimed elements were known in Qiu and Birke and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the computing resource and allocation of Birke with the decomposing utilization data and neural networks of Qiu to yield the predictable result of an article comprising a machine-readable storage medium storing instructions that upon execution cause a processor to: decompose utilization data that indicates past use of a computing resource to generate a plurality of component functions; train a plurality of neural networks using the plurality of component functions, each neural network associated with one of the plurality of component functions; combine outputs of the plurality of neural networks to generate a utilization forecast for the computing resource; and allocate the computing resource based on the generated utilization forecast. One would be motivated to make this combination for the purpose of providing a better user experience and reducing costs by allocating an appropriate amount of resources to meet the predicted demand. 
1Regarding Claim 15, Qiu teaches a method (p. 249, section 3), the method 2comprising:
3decomposing utilization data that indicates a past use of a resource by a 4first computing system into a plurality of component functions (p. 249, section 2.5—empirical mode decomposition is performed on time series data to generate several intrinsic mode functions {i.e. component functions}. The time series data of Qiu is generally demand for an electricity generation resource, as described on p. 246, section 1);
5training, via the plurality of component functions, a plurality of neural networks, wherein each component function is used to train a different one of the plurality of neural networks (p. 249-250, section 3 and fig. 3—a deep belief network {DBN} comprising an artificial neural network is generated for each of the component functions and each DBN is trained using its respective IMF {component function});
6generating, via the plurality of neural networks, a utilization forecast for the resource (p. 249-250, section 3 and fig. 3—each DBN produces an output and the outputs are combined to generate a composite utilization forecast).
Qiu does not specifically teach that the resource is a computing resource; and
the method, executable by a processor of a management device, the method 2comprising:
allocating the computing resource to the first computing system based on the 9utilization forecast.
However, Birke teaches method, executable by a processor of a management device (¶ [0050] and [0079]), the method 2comprising:
generating, via a plurality of neural networks, a utilization forecast for the 7computing resource (fig. 7; ¶ [0100] – [0101]—one or more neural networks are generated and trained, and an ensemble method combines predictions from the neural networks to generate a composite forecast for the computational resources of VMs {virtual machines}); and
allocating the computing resource to the first computing system based on the 9utilization forecast (¶ [0095]—the utilization forecast is used by the actuator and allocator API to allocate computing resources of the VMs).
All of the claimed elements were known in Qiu and Birke and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the computing resource and allocation of Birke with the decomposing utilization and neural networks of Qiu to yield the predictable result of a method, executable by a processor of a management device, the method comprising: decomposing utilization data that indicates a past use of a computing resource by a first computing system into a plurality of component functions; training, via the plurality of component functions, a plurality of neural networks; generating, via the plurality of neural networks, a utilization forecast for the computing resource; and allocating the computing resource to the first computing system based on the utilization forecast. One would be motivated to make this combination for the purpose of providing a better user experience and reducing costs by allocating an appropriate amount of resources to meet the predicted demand.
1Regarding Claims 2 and 16, Qiu/Birke teaches the instructions executable by the processor 2to: 3generate a plurality of forecast values via the plurality of neural networks; and 4generate the composite utilization forecast based on a combination of the plurality of 5forecast values (Qiu, p. 249-250, section 3 and fig. 3—each DBN produces a forecast value as an output, and the outputs are combined to generate a composite utilization forecast).
Regarding Claim 13, Qiu/Birke teaches the instructions executable by the processor 2to:  3train the plurality of neural networks using the plurality of component functions (Qiu, pp. 249-250, sections 3 and 4).
Regarding Claim 14, Qiu/Birke teaches 1, wherein each of the plurality of component 2functions is an Intrinsic Mode Function (IMF) (Qiu, pp. 249-250, section 3).
1Regarding Claim 5, Qiu/Birke teaches wherein the computing resource is a Virtual 2Network Function (VNF), and wherein the VNF is allocated to a datacenter based on the 3composite utilization forecast (Birke, ¶ [0059], [0077], [0091], and [0095]—cloud computing using virtual machines is a virtual network function, and the VMs are allocated to a datacenter based on the 3composite utilization forecast).
Regarding Claim 6, Qiu/Birke teaches wherein each of the plurality of neural networks is a back-propagation artificial neural network (BPANN) (Qiu, pp. 247-248, section 2.1 and p. 250, section 4.3—the neural networks are trained using iterations and back-propagation).
1Regarding Claims 7 and 14, Qiu/Birke teaches wherein a first neural network of the 2plurality of neural networks comprises a plurality of nodes, and wherein the plurality of 3nodes comprises an input layer, an output layer, and at least one hidden layer (Qiu, pp. 247-248, section 2.1)
Regarding Claim 19, Qiu/Birke teaches wherein the outputs of the plurality of neural networks 2are a plurality of forecast values, and wherein each forecast value of the plurality of 3forecast values is associated with a unique component function of the plurality of 4component functions (Qiu, pp. 249-250, section 3 and fig. 3).
Regarding Claims 110 and 17, Qiu/Birke teaches instructions that upon execution cause the 2processor to: 3sum the plurality of forecast values to generate the utilization forecast for the 4computing resource (Qiu, pp. 249-250, section 3 and fig. 3).
Regarding Claim 111, Qiu/Birke teaches wherein each of the plurality of component functions is 2an Intrinsic Mode Function (IMF) (Qiu, pp. 249-250, section 3), and wherein each of the plurality of neural networks is a 3back-propagation artificial neural network (BPANN) (Qiu, pp. 247-248, section 2.1 and p. 250, section 4.3—the neural networks are trained using iterations and back-propagation).
1Regarding Claim 13, Qiu/Birke teaches wherein the computing resource is a Virtual Network 2Function (VNF) (Birke, ¶ [0059], [0077], and [0091]—cloud computing using virtual machines is a virtual network function).
Regarding Claim 118, Qiu/Birke teaches wherein each of the plurality 2of neural networks comprises a plurality of nodes, and wherein training each of the plurality of neural networks comprises modifying weight values and threshold values of the plurality of nodes over a first plurality of iterations (Qiu, pp. 247-248, section 2.1).
Regarding Claim 120, Qiu/Birke teaches wherein decomposing the 2utilization data comprises: 3generating the plurality of component functions over a second plurality of iterations; 4and 5determining whether stopping criteria associated with the decomposing have been satisfied (Qiu, p. 249, section 2.5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Birke, as applied to claim 8, above, and further in view of Cencini et al. (U.S. 2017/0264493, hereinafter “Cencini”).
Regarding Claim 112, Qiu/Birke does not specifically teach instructions that upon execution cause the 2processor to:
select, via the generated utilization forecast, a first datacenter from a plurality of datacenters; and
90517726 (HPC.2713US)165allocate the computing resource to the selected first datacenter.
However, Cencini teaches instructions that upon execution cause a 2processor to: select, via a generated utilization forecast, a first datacenter from a plurality of datacenters; and 90517726 (HPC.2713US)165allocate the computing resource to the selected first datacenter (figs. 10 and 11; ¶ [0207], [0210], [0212] – [0213], [0219], and [0223]—generated predictions of processor utilization, memory utilization, and other parameters are used to optimize allocation of resources on a rack basis and a data center basis, thus indicating that a first datacenter is selected and computing resources are allocated to the first datacenter).
All of the claimed elements were known in Qiu/Birke and Cencini and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the selection and allocation to a datacenter of Cencini with the generated utilization forecast of Qiu/Birke to yield the predictable result of instructions that upon execution cause the 2processor to: select, via the generated utilization forecast, a first datacenter from a plurality of datacenters; and 90517726 (HPC.2713US)165allocate the computing resource to the selected first datacenter. One would be motivated to make this combination for the purpose of improving cost and performance through resource management that considers and can control the physical, environmental, spatial, mechanical, and topological constraints in order to deliver services in an efficient and reliable manner (Cencini, ¶ [0025]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Birke, as applied to claim 18, above, and further in view of Vandike et al. (U.S. 2018/0268288, hereinafter “Vandike”).
1Regarding Claim 19, Qiu/Birke does not specifically teach wherein training each of the 2plurality of neural networks further comprises determining whether a neural network output 3matches a desired value within a defined error percentage. However, Vandike teaches training a neural network comprises determining whether a neural network output 3matches a desired value within a defined error percentage (¶ [0046] - [0048]—training is performed for multiple iterations until an error delta of an output is within a threshold percentage).
All of the claimed elements were known in Qiu/Birke and Vandike and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the training to within an error threshold percentage of Vandike with the training each of the plurality of neural networks of Qiu/Birke to yield the predictable result of wherein training each of the 2plurality of neural networks further comprises determining whether a neural network output 3matches a desired value within a defined error percentage. One would be motivated to make this combination for the purpose of improving accuracy of the neural networks while keeping training time to minimum necessary to meet an accuracy requirement.

Response to Arguments
The amendments to claims 9 and 10 are accepted as overcoming the previous rejections under 35 U.S.C. 112(b).
Applicant’s arguments filed 17 July 2022 have been fully considered but they are not persuasive. The applicant asserts that Qiu does not teach the limitation “wherein each component function is used to train a different one of the plurality of neural networks,” because the deep belief networks in Qiu include two restricted Boltzmann machines (RBM), so each intrinsic mode function is used by two neural networks. However, each DBN as a whole can be considered a neural network, as is clear from the name (Deep Belief Network). As shown in fig. 3 of Qiu (p. 250), each IMF is used as an input to only one DBN, i.e. IMF1 goes to DBN1, IFM2 goes to DBN2, and so on. The numbered list of operations on p. 250 further explains:
2. For each IMF and residue, we construct one training matrix as the input for one DBN.
3. Train DBN to obtain the predicted results for each of the extracted IMF and residue.
	So it is clear that one DBN (neural network) is generated for each IMF and each IMF (component function of the claims) is used to train a different one of the DBNs (neural networks).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129